Citation Nr: 1633935	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  10-43 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left lower extremity blood clot. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Army from July 1984 to August 2006. 


This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The appeal is REMANDED to the AOJ.


REMAND

The Veteran asserts that his left calf blood clots are related to his active service.

In his February 2011 appeal to the Board, the VA-9, the Veteran requested a hearing before the Board.

The RO sent the Veteran a letter in January 2016, and notified him that he had been scheduled for a Board videoconference hearing in February 2016.  The letter was returned to VA, as it was not sent to the Veteran's current address.
 
The RO then scheduled the Veteran for a July 2016 hearing.  In July 2016, the Veteran requested that the hearing be continued and rescheduled due to the fact that he was advised by his doctor at that time not to travel due to his blood clots.  There is no further correspondence on this matter, and there is nothing in the claims file to show that the Veteran was indeed rescheduled for another hearing. 

Therefore, under the provisions of 38 C.F.R. § 20.704, the Board finds that the Veteran has shown good cause for not appearing at his July 2016 hearing.  In view of the foregoing, the appeal must be returned to the AOJ so that the Veteran can be scheduled for a hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a hearing before a Veterans Law Judge, as the docket permits and specifically:
a) Notify the Veteran and his representative of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.

b) Advise the Veteran that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions.

c) All correspondence pertaining to this matter must be associated with the claims file.

2. After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, return the case to the Board in accordance with the applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


